Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2021 has been entered.

Status of Application, Amendments and/or Claims
3.		The amendment dated 10/13/2021 is acknowledged and entered into record. Claims 4, 5, 15 and 25 have been cancelled. Claims 1-3, 8-9, 11, 14 and 23 are amended. Claims 1-3, 6-14 and 16-24 are currently pending. 
4.		Claims 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 October 2019.
5.		Claims 1-3, 6-14, 16-20 and 23-24, drawn to a method of determining the efficacy of a neurodegenerative treatment, are under consideration in the instant application.

Rejections withdrawn

6.		Upon consideration of amendment of independent claims to limit to “Parkinson’s disease treatment”, and Applicant’s persuasive arguments, the rejection under 35 USC 103, is withdrawn.
		
Rejections maintained
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.		The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-3, 6-14, 16-20 is/are determined to be directed to a law of nature/natural principle. The rationale for this determination is explained below:
9.		Claims 1-3, 6-14, 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter because it is not a patent-eligible practical application of a law of nature. The rejection is maintained and extended to amended claims for reasons of record in the Office Action dated 4/13/2021. Note that upon consideration of amendment of claim 23, the rejection of claims 23 and 24 is withdrawn. Additionally, previously rejected claims 4-5, 15 and 25 are now cancelled.
10.		The claims are directed to a judicial exception without significantly more. 
11.		The claims recite administering a Parkinson’s disease (PD)/neurodegenerative disease treatment/compound/therapy, and measuring the levels of naturally occurring metabolites of the tryptophan pathway – L-kynurenine (KYN), quinolinic acid (QUIN) and serotonin (SER), wherein an increased level of KYN and QUIN, and a decreased level of SER, indicates efficacy of a neurodegenerative treatment, or an increased Treg function. The claims on the whole are directed to a judicial exception describing a correlation between KYN, QUIN and SER levels and efficacy of treatment (compound or therapy) of the neurodegenerative disease/Treg function. Independent claims 1-2 and 10-11 comprise two steps: a) administering or delivering the PD treatment or sargramostim or a compound, to a subject/sample of a subject with PD or neurodegenerative disease. This step apparently identifies a doctor who will be interested in applying the relevant laws and treat the subjects having neurodegenerative disease with the compound or therapy. Step b) measuring the tryptophan metabolites in a biological sample of the subject who is treated, simply tells the doctor to measure the tryptophan metabolites in blood or serum. The “wherein” limitation reciting increased KYN, QUIN, and decreased SER in the sample, recite the relationship between the markers (KYN, QUIN and SER), and a physiological phenomenon (the disease being treated), i.e. the “wherein” clause is explicitly reciting the judicial exception. The limitation simply is at most a suggestion that doctors should consider the efficacy of the treatment or Treg function based upon the recited levels. The claims on the whole therefore, recite methods that effectively claim a natural phenomenon – i.e. correlation between tryptophan metabolite levels and efficacy of a neurodegenerative treatment, and hence are not patentable. The steps in combination do not add more to the “laws of nature that is not already present when the steps are considered separately”. (Step 2A, Prong One). 
NOTE: Instant claims parallel those from the Supreme Court’s Mayo v. Prometheus decision (2012). In both the present case and in Mayo, the claims required the step of administering a known drug, measuring a metabolite by known methods, wherein the levels of the metabolite inform the artisan about dosing of the drug. 
12.       	The judicial exception is not integrated into a practical application because they do not rely on, use, or apply this relation. It is noted that the combination of claims even though require the step of administering a treatment or Sargramostim, this appears to be unrelated to whether or not the markers have increased or decreased. (Step 2A Prong Two). 
13.		The claims do not include additional elements that are sufficient to amount to significantly more to the judicial exception because the step of measuring the metabolites in blood or serum involves a process which was undertaken with well-understood, routine and conventional methods before determining the instant correlation, do not require any particular application of the recited correlation between tryptophan metabolites and treatment efficacy/Treg activity, and lacks an inventive concept. The instant specification provides evidence that the methods for measuring metabolites are routine and not inventive (para spanning pages 16, 17). The measuring and wherein limitation are directed to data gathering that is necessary to feed into the natural relationship exception.  (Step 2B). 
14.		The combination of steps recited in the claims taken in totality, including the steps of administering a specific treatment (e.g. GM-CSF or Sargramostim), for a specific neurodegenerative disease (Parkinson’s disease or PD), and measuring changes in said metabolite levels, or Treg cells (claims 8-9, 13, 18-19), are not sufficient to qualify as a patent-eligible practical application. The KYN, QUIN and SER levels in biological samples, as well as the number of Treg cells, are naturally present in the body fluids, and do not impose meaningful limits on the claim scope, so that others are not substantially foreclosed from using the judicial exception(s). Furthermore, that the metabolites of tryptophan – KYN, QUIN and SER are neuroactive and “play a role in the pathomechanism of neuroinflammatory and neurodegenerative disorder”, was taught in the prior art (Cowley et al US 20160367564, filed 2014; para 0022). Additionally, Sargramostim was taught in the prior art as a therapy for increasing Treg numbers and treating neurological diseases like myasthenia gravis (Rowin et al, Muscle Nerve 46: 449-453, 2012; Abstract), and the MPTP mouse model of PD (Kosloski-Bilek, Ph.D. dissertation, page 1-143, 2014 (IDS); page 32, para 2). (See Guidance For Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products (Guidance) dated October, 2019). Furthermore, the wherein step of determining an increased KYN, QUIN or/and decreased SER would implicitly require comparison with an internal or external control, therefore, could be no more than the judicial exception itself that involve insignificant extrasolution activity; e.g., data gathering, as the metabolites are naturally present in the body of the subject as well as in a control (Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __, 132 S.Ct. 1289,101 USPQ2d 1961 (2012) (Mayo)), and wherein such “comparison” can be done wholly in one’s mind. See Univ. Utah and Myriad v. Ambry Genetics.
15.		Dependent claim(s) 3, 6-9, 12-14 and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: Dependent claims 3, 6-9, 12-14, 16-20 reciting the treatments, biological samples and the levels of Treg, or different combinations of the three metabolites, do not add significantly more than the judicial exception itself. 

Applicant’s remarks:
16.		Asserting the two-prong guidance provided in MPEP 2106, Applicant alleges that “Examiners should …be careful to distinguish claims that recite an exception….and claims that merely involve an exception….”. Applicant reiterates the two method steps of the claims and asserts that “none of these steps are drawn to a judicial exception”, further affirming that the steps are active, “not mental processes”. Applicant adds that the two (a and b) steps recited integrate the “judicial exception into a practical application”, thus satisfying Prong Two of the analysis. Applicant contends that the claims are drawn to measuring specific biomarkers (KYN, QUIN, SER) in a specific biological sample (blood or serum) from specific patient (PD), therefore, the claims are not an abstract idea, rather “clearly recites significantly more than the exception itself”. Applicant adds that the additional elements use the judicial exception in a meaningful way, therefore, the claims are patent eligible by analysis of step 2A. Applicant argues that step 2B of the 2019 Guidance is satisfied as the claims add “a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field”, which include an inventive concept. Applicant therefore, concludes that the present independent claims are drawn to “significantly more” than a judicial exception, hence recite patent eligible subject matter. Applicant requests withdrawal of the 101 rejection. 
17.		With regards to amended claim 23, Applicant explains that the claim recites measuring certain biomarkers indicating the efficacy of sargramostim treatment, “and then treating the subject with sargramostim”, i.e., the therapeutic step applies the judicial exception, “thereby integrating the abstract idea into a practical application”. Applicant points to the Vanda case having claims that were “directed to methods of treatment which applied natural correlations and were not “directed to” a judicial exception”, wherein the claims were patent eligible in step 2A. Applicant adds that the USPTO issued 2018 Memorandum concludes that “(1)‘method of treatment’ claims that practically apply natural relationships should be considered patent eligible under Step 2A…..and (2) it is not necessary for ‘method of treatment’ claims that practically apply natural relationships to include nonroutine or unconventional steps to be considered patent eligible under 35 U.S.C. §101”. Applicant therefore, submits that claim 23 and its dependent claim are drawn to patent eligible subject matter. 

Response to Applicant’s arguments:
18.		Applicant’s argument that the two steps of independent claims are not drawn to a judicial exception is considered and agreed upon. The Office Action does not state that the method steps are mental processes or a judicial exception. As stated above, it is repeated that the “wherein” limitation reciting increased KYN, QUIN, and decreased SER in the sample, recite the relationship between the markers (KYN, QUIN and SER), and a physiological phenomenon (the disease being treated or Treg activity), i.e. the “wherein” clause is explicitly reciting the judicial exception. The limitation simply is at most a suggestion that doctors should consider the efficacy of the treatment based upon the recited levels. The claims on the whole therefore, recite methods that effectively claim a natural phenomenon – i.e. correlation between tryptophan metabolite levels and efficacy of a neurodegenerative/PD treatment or Treg activity, and hence are not patentable. The steps in combination do not add more to the “laws of nature that is not already present when the steps are considered separately”. (Step 2A, Prong One). Instant claims parallel those from the Supreme Court’s Mayo v. Prometheus decision (2012). In both the present case and in Mayo, the claims required the step of administering a known drug, measuring a metabolite by known methods, wherein the levels of the metabolite inform the artisan about dosing of the drug. 
19.		The “wherein” limitation reciting an increase or decrease in the metabolite would implicitly require comparison with an internal or external control, therefore, would not be any more than the judicial exception itself that involve insignificant extrasolution activity, e.g. data gathering of natural metabolites. Upon considering the broadest reasonable interpretation of said “wherein” limitation, such results showing increase or decrease (upon comparison) can be done in one’s own mind, thus, directing into the “mental process” groupings of Abstract ideas. The claims therefore, recite a natural phenomenon (judicial exception) and an Abstract idea (mental process), and therefore meet the criteria of Prong One of Step 2A. 
20.		Applicant’s argument that measuring specific biomarkers (KYN, QUIN, SER) in a specific biological sample (blood or serum) from specific patient (PD), indicates that the claims are not an abstract idea, rather “clearly recites significantly more than the exception itself”, is considered, however, are not found to be persuasive. The claims recite a process with active steps of administering and measuring (step 1 of the guideline); and are directed to a judicial exception describing a correlation between KYN, QUIN and SER levels and efficacy of a neurodegenerative treatment or increased Treg levels; -  the “wherein” limitation, explicitly reciting the relationship, and showing an increase or decrease (upon comparison) that can be done in one’s own mind, hence directing into the “mental process” grouping of Abstract ideas (Step 2A Prong One of the Guidelines). The claims as recited do not act on the relationship recited in the claims (Step 2A Prong Two of the Guidelines). Even though the claims recite specific markers, specific patient population and specific biological sample, the claims when considered individually or in combination, appear to be at a high level of generality. The independent or dependent claims do not have a step or a limitation that would be more than a nominal or insignificant relationship to the judicial exception. The two steps and the “wherein” clause simply tell doctors to gather data from which they may draw an inference in light of the correlations [Mayo Collaborative Services v. Prometheus Laboratories, Inc., 2012]. The claims do not require any particular application of the recited correlation between tryptophan metabolites and treatment efficacy or Treg activity, and is at best the equivalent of merely adding the words “apply it” to the judicial exception. As stated in the rejection, the instant claims parallel those from the Supreme Court’s Mayo v. Prometheus decision (2012).
21.		Applicant’s argument that step 2B of the 2019 Guidance is satisfied as the claims add “a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field”, which include an inventive concept, is not persuasive. The step of measuring the metabolites in blood or serum involves a process undertaken with well-understood, routine and conventional methods, hence do not require any particular application of the recited correlation between tryptophan metabolites and treatment efficacy, and lacks an inventive concept (Step 2B of the Guidelines). As the claims do not require any particular application of the recited correlation between tryptophan metabolites and treatment efficacy, it is almost equivalent to merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Examiner’s Analysis is therefore, proper.
22.		Additionally, as stated in the previous Office Action and reiterated above, the prior art teaches the significance of the tryptophan metabolites in the pathomechanism of neurodegenerative disorders, and the effect of Sargramostim in increasing Treg and treating neurodegenerative disorders. The combination of steps recited in the claims taken in totality, including the steps of administering a specific treatment (GM-CSF or Sargramostim), for a specific neurodegenerative disease (PD), and increase in Treg cells are not sufficient to qualify as patent-eligible practical application. The tryptophan metabolite levels in biological samples, as well as the number of Treg cells, are naturally present in the body fluids, and do not impose meaningful limits on the claim scope, so that others are not substantially foreclosed from using the judicial exception.
23.		Applicant’s remarks with regards to amended claim 23 reciting “…treating the subject with sargramostim”, “thereby integrating the abstract idea into a practical application”, is considered, and found to be persuasive. Since amended claims 23 and 24 are now being drawn to patent eligible subject matter, the rejection of these claims is withdrawn.


New Rejections
Claim Rejections - 35 USC § 112-Second paragraph
24.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

25.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

26.		Claims 1-3, 6, 8-14, 16, 18-20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
27.		Claims 1, 2, 10, 11 and 23 recite that one of kynurenine, quinolinic acid or serotonin is measured (first wherein clause). The claims are unclear as these also recite wherein “an increase in the amount of L-kynurenine or quinolinic acid……, and wherein a decrease in the amount of serotonin…”. This is construed as being directed to measuring at least two metabolites, viz. kynurenine or quinolinic acid AND serotonin (emphasis added). The claims are not comprehensible as the first ‘wherein’ clause recites measuring one of the three metabolites. The claims fail to identify the metes and bounds of the related subject matter and how that could be ascertained in the stated invention.
28.		Claims 3, 6, 8-9, 12-14, 16 and 18-20 are rejected as being dependent from indefinite independent claims.
29.		Appropriated correction and clarification are required.


Claim Rejections - 35 USC § 112-First paragraph
30.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

31.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

32.  		Claims 1-3 and 6-8 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for determining the efficacy of a PD treatment, comprising administering sargramostim, measuring at least one of KYN, QUIN and SER in blood or serum from the subject, wherein an increase in KYN or QUIN, or a decrease in SER after administration, indicates a therapeutic efficacy of sargramostim for PD treatment, does not reasonably provide enablement for determining the efficacy of PD treatment using any compound and getting the same changes in tryptophan metabolites as instantly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
33.		The claims are directed to a method of determining the efficacy of PD treatment comprising administering the treatment to a subject having said disease; measuring the amount of at least one metabolite of the tryptophan pathway in a biological sample (blood or serum) of the subject; wherein the metabolite is at least one of L-kynurenine, quinolinic acid and serotonin, and wherein an increased level of L-kynurenine or quinolinic acid and decreased level of serotonin, after administration of the treatment indicates that the treatment is effective against PD (claim 1); wherein: the measurement comprises that of at least 2 of the three metabolites (claim 6), or all 3 metabolites (claim 7); and the treatment or compound as listed in claim 8. Claim 2 recites a method of determining the efficacy of a PD treatment comprising delivering the treatment to a sample comprising T cells, followed by the same steps as in claim 1, wherein; the sample is a biological sample (blood or serum) obtained from the subject with the disease (claim 3). 
34.		The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims. In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
35.		With respect to claim breadth, the standard under 35 U.S.C. § 112, first paragraph, entails the determination of what the claims recite and what the claims mean as a whole. In addition, when analyzing the enablement scope of the claims, the teachings of the specification are to be taken into account because the claims are to be given their broadest reasonable interpretation that is consistent with the specification (see MPEP 2111 [R-1]), which states that claims must be given their broadest reasonable interpretation. 
36.		“During patent examination, the pending claims must be “given *>their< broadest reasonable interpretation consistent with the specification.” In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly that is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969)”.
37.		As such, the broadest reasonable interpretation of the claimed invention is directed to a method of determining the efficacy of any PD treatment, comprising administering the treatment to a subject having said disease; measuring at least one metabolite of the tryptophan pathway (KYN, QUIN, or SER) in a biological sample (blood or serum) of the subject; wherein an increased level of KYN or QUIN and decreased level of SER, after administration of the treatment indicates that the treatment is effective against PD. 
38.		The instant specification teaches that PD is a common neurodegenerative, progressive and debilitating disorder, that current PD treatments fail to suppress the progress of the disease, and that therapies directed to stopping the “root cause of neurodegeneration” are sorely required (page 1, lines 22-23; page 2, lines 4-6).The specification teaches determining the efficacy of PD therapy by administering a treatment or a compound to the subject having the disease, and measuring the amount of at least one metabolite of the tryptophan pathway (KYN, QUIN or SER) in a biological sample of the subject; wherein an increased level of KYN and QUIN and decreased level of SER, after administration of the treatment indicates that the treatment is effective against the disease (para spanning pages 2 and 3). The specification demonstrates the inventive method for providing the efficacy of treating PD, restoring dysregulated T regulatory cells (Treg) response and decreasing immune activation in PD using sargramostim (recombinant human GM-CSF) (page 4, lines 13-16; page 10, para 1, 2). The Example (pages 21-34) shows that PD patients administered sargramostim exhibit increased kynurenine and quinolinic acid and diminished serotonin levels in the serum, as well as increased Treg function and frequency, as compared to the placebo group (para spanning pages 31, 32; Figs. 5A, 5D). The specification teaches that sargramostim treatment also results in improved motor function (pages 30, 31; page 33, lines 15-18). However, the instant specification as filed, fails to provide enough guidance for one skilled in the art on how to practice the instant invention, using any treatment for PD, wherein such treatment will produce the claimed metabolite alterations to show effectiveness. The specification does not teach any methods or working examples to indicate that any and all treatments/compounds for PD will be proven to be efficacious by increasing KYN, QUIN and decreasing SER in the blood or serum of the subject. In the absence of guidance regarding what other types of treatments are effective to produce the claimed results, the specification must provide such guidance commensurate in scope with the claims. It would require undue experimentation and making a substantial inventive contribution for one skilled in the art to practice Applicant’s invention, as currently claimed.
39.		It is known that PD is a complex neurodegenerative disease involving different metabolic pathways and biochemicals, wherein the disease is manifested with a pathological dysregulation of one or many of the components depending on its stage and severity, thereby requiring different treatment strategies. It is also well understood that each of the multiple therapeutics needed for treating PD, will act on different biomolecules and pathways to exert their treatment efficacies. For instance, Szabo et al (J Neurol Sc 310: 256-26, 2011) teaches that kynurenine pathway intervention using kynurenic acid analogues may lead to neuroprotection in PD (Abstract), demonstrate an increased KYN/TRT (kynurenine/tryptophan) ratio as compared to healthy controls in the serum and CSF of PD patients (page 258, col 1, para 1), while post mortem cortex of PD patients treated with L-dopa (PD therapeutic) had significantly reduced KYN concentration (page 257, col 2, para 2). Politis et al (Behav Br Res 277: 136-145, 2015) teach a serotonergic dysfunction in PD (Abstract), depicting a loss of serotonergic terminals and depleting serotonin levels (page 140, col 2, para 1). The reference teaches that PD patients administered with the serotonin receptor agonist buspirone and L-dopa, resulted in “higher levels of serotonergic terminal functional integrity” and decreased involuntary movements (page 139, Section 3.2.1.2., para 1) thereby suggesting “novel therapeutic strategies in PD” (Conclusions). Zinger et al (SAGE-Hindawi Access to Parkinson’s Disease, Vol 2011, 1-11, 2011) teach that PD is associated with an imbalance in the kynurenine pathway, decreased kynurenic acid synthesis in astrocytes and an increased QUIN production by microglia (Conclusions). Alenov et al (Meditsinskii Zhurnal Uzbekistana (1988), (5), 54-5) (abstract) teach that blood serotonin levels are below normal in parkinsonian patients (or those with PD), and that L-DOPA treatment resulted in increased serotonin. The reference teaches a positive correlation between therapeutic effectiveness and blood serotonin (Abstract). The relevant literature therefore, evinces that different PD treatments are efficacious even though these result in different effects on the levels of the metabolites of the tryptophan pathway. Based on the unpredictability of success, as seen from the art, undue experimentation would be required of the skilled artisan to develop a method for determining the efficacy of any PD therapeutic based upon its action to increase KYN and QUIN, and decrease SER in the blood or serum of the subject, with a reasonable expectation of success. 
40.		In view of the lack of teachings and unpredictability of the art set forth earlier, the total absence of working examples with any PD treatment, the instant specification is not found to be enabled to the full scope of the claimed method. The skilled artisan would not be able to predict the same from the knowledge in the art and the guidance provided in the specification. It would require undue experimentation and making a substantial inventive contribution for the skilled artisan to discover how to use the full scope of Applicant's invention. 
41.		Due to the large quantity of experimentation necessary to determine the efficacy of PD treatment using any therapeutic or compound, wherein the treatment produces an increased KYN, QUIN and decreased SER; the lack of direction/guidance presented in the specification regarding the same; the complex nature of the invention; the unpredictability of using any PD therapeutic for the method as claimed; and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.	
	


Claim Rejections - 35 USC § 102
42.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

43.		Claims 10-14 and 20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Cohen et al US 20130217036, 2013 (IDS).
44.		Claim 10 recites a method of determining whether a compound modulates regulatory T cells (Treg) function or activity comprising contacting a sample comprising T cells with a compound, measuring the amount of at least one metabolite of the tryptophan pathway in a biological sample of the subject; wherein the metabolite is at least one of KYN QUIN and SER, and wherein an increased level of KYN or QUIN and decreased level of SER, after contacting indicates increased Treg function or activity; wherein the biological sample from the subject is blood or serum (claim 14); and the increased Treg function or activity comprises an increased number of Treg cells (claim 20). Claim 11 recites a method of determining whether a compound modulates regulatory T cells (Treg) function or activity comprising administering the compound to a subject, and following the steps as in claim 10; wherein the subject has a neurodegenerative disease (claim 12), or PD (claim 13).
NOTE: Claim 10 is construed as directed to in vitro or in vivo process, based upon Applicant’s remarks dated 7/20/2020 (see page 13, para 2 of Remarks). Please note that the "said sample" limitation of dependent claim 14 can be referring to the sample used for "delivering/contacting" of step a); OR "measuring" of step b). Therefore, the sample can be from a subject after delivering/contacting the treatment to the subject. For the present rejections, the art will be applied considering the claimed limitations as directed to in vivo procedure.
45.		Cohen et al teach methods for assessing the efficacy of treatment of subjects with Charcot-Marie-Tooth (CMT) related diseases (Abstract), wherein the CMT diseases are associated with neurological symptoms, including neurodegenerative diseases such as depression, PD, etc. (para 0023). The reference teaches a method comprising determining the amount or alteration (increase or decrease) of a target biomarker or combination of markers, in a biological sample of the subject during treatment (i.e. administering the treatment and measuring amount of a biomarker in the biological sample of the patient). The reference also teaches that the target biomarker can be an amino acid or serotonin, and the deviation or alteration indicates an efficacy of the treatment (para 0017, 0018, 0032). The reference further teaches that the biological sample is a body fluid of the subject (para 0042), which can be blood, serum, tissue etc. (para 0099). As the sample is a blood sample, this would inherently contain T cells (as recited in claim 10). Please note that the preamble recitation in claims 10 and 11 indicates that it is a method for determining whether a compound modulates the function and activity of Treg cells, however, this is an intended use of the claimed method steps and does not receive patentable weight. MPEP 2111.02(II) states that “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Here, the body of the claim sets forth all the steps and starting materials, and the preamble of the claim merely sets forth an intended use of the steps. Even though Cohen et al do not teach the “wherein an increase…., and a decrease…..” (claims 10, 11); “wherein said increase….Treg cells” (claim 20), this clause at the end of claims 10, 11 and 20 recites a result of the method, but not a step that is to be performed by the artisan. Upon performing the two method steps of administering or contacting a biological sample (blood or serum) with a compound, and measuring serotonin (at least one tryptophan metabolite) in the sample after administration, one will necessarily have produced a decrease in the amount of serotonin, thereby indicating an increased Treg function or activity. It is noted that the only 2 steps are those listed as (a) and (b) in claims 10 and 11. Because the method steps disclosed by Cohen et al meet the limitations of claims 10-14 and 20 of the instant application, the method described in the reference anticipates the invention.
Please note that the limitation “contacting a sample…” (claim 10a), is interpreted as delivering or administering of “the compound or therapy to a subject”, based upon teaching in the instant specification (page 14, lines 10-13).

Claim Objections

46.		Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
47.         	No claims are allowed. 
33.			48.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

					Gendelman et al (J Neuroimmune Pharmacol 11: pages S3, S61, online publication 3/18/2016)
                                         
                                          (Reference teaches that administration of GM-CSF to MPTP mice (animal model of PD) upregulated Treg function. The reference is not prior art as it is by two inventors of the instant inventive entity (Gendelman and Mosley), and is published within less than 1 year of the effective filing date of the instant application (4/22/2016)).
                                          

49.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
50.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
51.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
18 September 2022

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644